Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	On Pg. 10 of Applicant’s Remarks, with regard to claim 1, Applicant argues that Zhong and Scott and Krishnan fail to disclose or suggest at the newly-added features of the independent claims.
	Applicant’s arguments have been considered, but not persuasive. Examiner points to Zhong ([0267], “...a topology map interface 2002 may further include display filters 2008, which enable users to filter the types of resources displayed in the topology map 200...”). Zhong teaches sub-graphical representation from the collected data points that represents an infrastructure state of the at least one data center (e.g. data that has been filtered). Zhong teaches generating a super-set graphical representation which is a composition of the sub-graphical representation and one or more other sub-graphical representations respectively representing the infrastructure state of one or more other data centers in the computing environment (e.g. the whole set is the super-set and the subset is the sub-graphical representation). Also, Zhong teaches performing management operations of the multiple infrastructure domains based in part on the graphical super-set graphical representation ([0267], “...a topology map interface 2002 may further include display filters 2008, which enable users to filter the types of resources displayed in the topology map 200...”). Also, Zhong teaches wherein the sub-graphical representation generating step further comprises generating one or more cross-domain weights from the collected data points for allowing traversal across the respective sub-graphical representations ([0287], “In an embodiment, a topology map generation module 1814 may retrieve performance data and relationship data to generate a topology map on-demand (e.g., in response to receiving a user request to display a topology map interface) and/or the module may be configured to periodically retrieve and pre-

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (US 2017/0085446), hereafter referred as “Zhong”, in view of Scott et al. (US 2020/0382396), hereafter referred to as “Scott”.

Regarding claim 1, Zhong discloses:
	A method, comprising:
	collecting data points from multiple infrastructure domains of at least one data center in a computing environment, wherein a first infrastructure domain comprises one or more compute components, a second infrastructure domain comprises one or more storage components, and third infrastructure domain comprises one or more network components ([0082], “In the SPLUNK.RTM.  ENTERPRISE system, machine-generated data are collected and stored as ‘events’. An event comprises a portion of the machine-generated data and is associated with a specific point in time. For example, events may be derived from ‘time series data,’ where the time series data comprises a sequence of data points (e.g., performance measurements from a computer system, etc.) that are associated with successive points in time...;” [0084], “Examples of components which may generate machine data from which events can be derived include, but are not limited to, web servers, application servers, databases, firewalls, routers, operating systems, and software applications that execute on 
	generating a sub-graphical representation from the collected data points that represents an infrastructure state of the at least one data center, wherein each vertex in the graphical representation corresponds to one of the one or more compute components, the one or more storage components, and the one or more network components, and an edge connecting two vertices corresponds to a relationship between the components to which the vertices correspond ([0267], “...a topology map interface 2002 may further include display filters 2008, which enable users to filter the types of resources displayed in the topology map 200...”); 
generating a super-set graphical representation which is a composition of the sub-graphical representation and one or more other sub-graphical representations respectively representing the infrastructure state of one or more other data centers in the computing environment ([0253], “...a cloud computing management application is further configured to generate and cause display of interactive topology map representations of cloud computing resources based on the collected data...;” [0263], “...For example, an interactive topology map generated by a topology map generation module 1814 generally may comprise a collection of nodes and edges, where each node in the map represents one or more resources of the collection, while each edge connecting two nodes represents a relationship between resources corresponding to the two nodes...;” [0267], “...a topology map interface 2002 may further include display filters 2008, which enable users to filter the types of resources displayed in the topology map 200...;” [0270], “...For example, performance data may include state data which indicates information about the state of one or more resources at particular points in time, including whether the one or more resources are active, shutdown, in a failure state, etc...”);
performing management operations of the multiple infrastructure domains based in part on the graphical super-set graphical representation ([0267], “...a topology map interface 2002 may further include display filters 2008, which enable users to filter the types of resources displayed in the ;
wherein the sub-graphical representation generating step further comprises generating one or more cross-domain weights from the collected data points for allowing traversal across the respective sub-graphical representations ([0287], “In an embodiment, a topology map generation module 1814 may retrieve performance data and relationship data to generate a topology map on-demand (e.g., in response to receiving a user request to display a topology map interface) and/or the module may be configured to periodically retrieve and pre-process the data for display;” [0293], “...Examples of information that may be displayed include, but are not limited to...key performance indicator (KPI) values associated with the resource...”); and
wherein the collecting, generating, sending, generating, and performing steps are performed via one or more processing devices ([0261], “...A data collection module 1812 may include program logic that enables configuration of one or more data sources from which data may be collected, and further enables collection of data from the configured data sources and storage of the data for subsequent retrieval and analysis...;” [0263], “...a cloud computing management application 1810 further includes a topology map generation module 1814 which enables the generation and display of interfaces which include an interactive topology map configured to visualize a collection of cloud computing resources and relationships among the cloud computing resources...”).
	Zhong doesn’t disclose, but Scott teaches: sending the sub-graphical representation representing the infrastructure state of the at least one data center to an infrastructure generation engine for composition with one or more other graphical representations respectively representing the infrastructure state of one or more other data centers in the computing environment; wherein sending is performed via one or more processing devices ([0047], “To generate such a visual representation 400, information associated with the network topology of the cloud computing system 10 may be overlaid with information from the TCP packets transmitted in the cloud computing system 10. That is, for example, based in part on the network topology, the visual representation 400 may be populated with the representations of the data centers 18 and the networks 14 (e.g., 14A, 14B, 14C, 14D, 14E, 14F, 14H, 14I)...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s 

Regarding claim 2, Zhong-Scott discloses the method of claim 1, however Zhong teaches:
	wherein the collected data points comprise temporal data points ([0082], “In the SPLUNK.RTM.  ENTERPRISE system, machine-generated data are collected and stored as ‘events’. An event comprises a portion of the machine-generated data and is associated with a specific point in time. For example, events may be derived from ‘time series data,’ where the time series data comprises a sequence of data points (e.g., performance measurements from a computer system, etc.) that are associated with successive points in time...”).

Regarding claim 3, Zhong-Scott discloses the method of claim 1, however Zhong teaches:
wherein the collected data points comprise spatial data points ([0110], “...Device performance information may include, for instance...a geographic location of the device...”).

Regarding claim 11, Zhong discloses:
	A system (e.g. computing device; [0092]), comprising:
	at least one processor ([0092]), coupled to a memory ([0092]), and configured to:
	collect data points from multiple infrastructure domains of at least one data center in a computing environment, wherein a first infrastructure domain comprises one or more compute components, a second infrastructure domain comprises one or more storage components, and a third infrastructure domain comprises one or more network components ([0082], “In the SPLUNK.RTM.  ENTERPRISE system, machine-generated data are collected and stored as ‘events’. An event comprises a portion of the machine-generated data and is associated with a specific point in time. 
	generate a sub-graphical representation from the collected data points that represents an infrastructure state of the at least one data center, wherein each vertex in the graphical representation corresponds to one of the one or more compute components, the one or more storage components, and the one or more network components, and an edge connecting two vertices corresponds to a relationship between the components to which the vertices correspond ([0267], “...a topology map interface 2002 may further include display filters 2008, which enable users to filter the types of resources displayed in the topology map 200...”);
generate a super-set graphical representation which is a composition of the sub-graphical representation and one or more other sub-graphical representations respectively representing the infrastructure state of one or more other data centers in the computing environment ([0253], “...a cloud computing management application is further configured to generate and cause display of interactive topology map representations of cloud computing resources based on the collected data...;” [0263], “...For example, an interactive topology map generated by a topology map generation module 1814 generally may comprise a collection of nodes and edges, where each node in the map represents one or more resources of the collection, while each edge connecting two nodes represents a relationship between resources corresponding to the two nodes...;” [0267], “...a topology map interface 2002 may further include display filters 2008, which enable users to filter the types of resources displayed in the topology map 200...;” [0270], “...For example, performance data may include state data which indicates 
perform management operations of the multiple infrastructure domains based in part on the graphical super-set graphical representation ([0267], “...a topology map interface 2002 may further include display filters 2008, which enable users to filter the types of resources displayed in the topology map 200...”);
wherein the sub-graphical representation generating step further comprises generating one or more cross-domain weights from the collected data points for allowing traversal across the respective sub-graphical representations ([0287], “In an embodiment, a topology map generation module 1814 may retrieve performance data and relationship data to generate a topology map on-demand (e.g., in response to receiving a user request to display a topology map interface) and/or the module may be configured to periodically retrieve and pre-process the data for display;” [0293], “...Examples of information that may be displayed include, but are not limited to...key performance indicator (KPI) values associated with the resource...”);
	Zhong doesn’t disclose, but Scott teaches: send the sub-graphical representation representing the infrastructure state of the at least one data center to an infrastructure generation engine for composition with one or more other graphical representations respectively representing the infrastructure state of one or more other data centers in the computing environment ([0047], “To generate such a visual representation 400, information associated with the network topology of the cloud computing system 10 may be overlaid with information from the TCP packets transmitted in the cloud computing system 10. That is, for example, based in part on the network topology, the visual representation 400 may be populated with the representations of the data centers 18 and the networks 14 (e.g., 14A, 14B, 14C, 14D, 14E, 14F, 14H, 14I)...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate populating, based in part on the network topology, the visual representation with representations of the data centers as taught by Scott into the topology map generation module which enables the generation and display of interfaces which include an interactive topology map configured to visualize a collection of cloud computing resources and relationships among 

Regarding claim 17, Zhong discloses:
	An article of manufacture (e.g. computing device; [0092]) comprising a processor-readable storage medium ([0092]) having encoded therein executable code of one or more software programs ([0092]), wherein the one or more software programs when executed by one or more processing devices ([0092]) implement steps of:
	collecting data points from multiple infrastructure domains of at least one data center in a computing environment, wherein a first infrastructure domain comprises one or more compute components, a second infrastructure domain comprises one or more storage components, and a third infrastructure domain comprises one or more network components ([0082], “In the SPLUNK.RTM.  ENTERPRISE system, machine-generated data are collected and stored as ‘events’. An event comprises a portion of the machine-generated data and is associated with a specific point in time. For example, events may be derived from ‘time series data,’ where the time series data comprises a sequence of data points (e.g., performance measurements from a computer system, etc.) that are associated with successive points in time...;” [0084], “Examples of components which may generate machine data from which events can be derived include, but are not limited to, web servers, application servers, databases, firewalls, routers, operating systems, and software applications that execute on computer systems, mobile devices, sensors, Internet of Things (IoT) devices, etc...;” [0253], “...a cloud computing management application is configured to collect data related to a collection of cloud computing resources and to store the data in a format that enables more efficient analysis, for example, as event data stored by a data intake and query system. The collected data generally may comprise any available information related to the computing resources, including performance data...”);
	generating a sub-graphical representation from the collected data points that represents an infrastructure state of the at least one data center, wherein each vertex in the graphical representation corresponds to one of the one or more compute components, the one or more storage components, and the one or more network components, and an edge connecting two vertices corresponds to a relationship between the components to which the vertices correspond ([0267], “...a topology map interface 2002 may further include display filters 2008, which enable users to filter the types of resources displayed in the topology map 200...”);
generating a super-set graphical representation which is a composition of the sub-graphical representation and one or more other sub-graphical representations respectively representing the infrastructure state of one or more other data centers in the computing environment ([0253], “...a cloud computing management application is further configured to generate and cause display of interactive topology map representations of cloud computing resources based on the collected data...;” [0263], “...For example, an interactive topology map generated by a topology map generation module 1814 generally may comprise a collection of nodes and edges, where each node in the map represents one or more resources of the collection, while each edge connecting two nodes represents a relationship between resources corresponding to the two nodes...;” [0267], “...a topology map interface 2002 may further include display filters 2008, which enable users to filter the types of resources displayed in the topology map 200...;” [0270], “...For example, performance data may include state data which indicates information about the state of one or more resources at particular points in time, including whether the one or more resources are active, shutdown, in a failure state, etc...”);
performing management operations of the multiple infrastructure domains based in part on the graphical super-set graphical representation ([0267], “...a topology map interface 2002 may further include display filters 2008, which enable users to filter the types of resources displayed in the topology map 200...”);
wherein the sub-graphical representation generating step further comprises generating one or more cross-domain weights from the collected data points for allowing traversal across the respective sub-graphical representations ([0287], “In an embodiment, a topology map generation module 1814 may retrieve performance data and relationship data to generate a topology map on-demand (e.g., in response to receiving a user request to display a topology map interface) and/or the module may be configured to periodically retrieve and pre-process the data for display;” [0293], “...Examples of information that may be displayed include, but are not limited to...key performance indicator (KPI) values associated with the resource...”).
 sending the sub-graphical representation representing the infrastructure state of the at least one data center to an infrastructure generation engine for composition with one or more other graphical representations respectively representing the infrastructure state of one or more other data centers in the computing environment ([0047], “To generate such a visual representation 400, information associated with the network topology of the cloud computing system 10 may be overlaid with information from the TCP packets transmitted in the cloud computing system 10. That is, for example, based in part on the network topology, the visual representation 400 may be populated with the representations of the data centers 18 and the networks 14 (e.g., 14A, 14B, 14C, 14D, 14E, 14F, 14H, 14I)...”)
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate populating, based in part on the network topology, the visual representation with representations of the data centers as taught by Scott into the topology map generation module which enables the generation and display of interfaces which include an interactive topology map configured to visualize a collection of cloud computing resources and relationships among the cloud computing resources as taught by Zhong because the multiple infrastructure domains of the other data centers may also be evaluated.

Claim(s) 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (US 2017/0085446), in view of Scott et al. (US 2020/0382396), as applied to claim(s) 1-3, 11, and 17, in further view of Krishnan et al. (US 2010/0192013), hereafter referred to as “Krishnan”.

Regarding claim 4, Zhong-Scott discloses the method of claim 1. Zhong in view of Scott doesn’t teach, but Krishnan teaches:
	wherein the graphical representation generation step further comprises generating one or more cross-domain weights from the collected data points ([0015], “Next, the relation graph is partitioned into several `computational domains`, with roughly equal numbers of nodes in each domain, while minimizing the number of relational links that bridge separate domains (which correspond to ` cross-domain` symptoms)...In partitioning the relational graph, each relational link (which corresponds to one or 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate assigning a weight to each relational link that bridge separate domains (which correspond to cross-domain symptoms) as taught by Krishnan into the topology map generation module which enables the generation and display of interfaces which include an interactive topology map configured to visualize a collection of cloud computing resources and relationships among the cloud computing resources and populating, based in part on the network topology, the visual representation with representations of the data centers as taught by Zhong and Scott because the choice of weights is intended as an aid to achieving the objective of minimizing the number of cross-domain symptoms in the partition.
	
With regard to claim 12, the instant claim present additional limitations similar to those of claim 4, and are rejected for similar reasons as claim 4.

Claim(s) 5-8, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (US 2017/0085446), in view of Scott et al. (US 2020/0382396), as applied to claim(s) 1-3, 11, and 17, in further view of Wang et al. (US 2018/0219752), hereafter referred to as “Wang”.

Regarding claim 5, Zhong-Scott discloses the method of claim 1. Zhong in view of Scott doesn’t teach, but Wang teaches:
	receiving a query directed the infrastructure state of the at least one data center ([0021], “...The controller can provide a user interface to enable manual queries of monitored data and identified performance issues (130). A portion of a query generated using input received through the user interface is converted into graph traversals (140). Once the query is executed, a result of the executed query is returned and provided through the user interface (150)”).


Regarding claim 6, Zhong-Scott-Wang discloses the method of claim 5, however Wang teaches:
	traversing at least a portion of the graphical representation to obtain information relevant to generating a response to the query ([0021], “...The controller can provide a user interface to enable manual queries of monitored data and identified performance issues (130). A portion of a query generated using input received through the user interface is converted into graph traversals (140). Once the query is executed, a result of the executed query is returned and provided through the user interface (150)”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate manual queries of monitored data and identified performance issues wherein a portion of a query generated using input received through the user interface is converted into graph traversals as taught by Wang into the topology map generation module which enables the generation and display of interfaces which include an interactive topology map configured to visualize a collection of cloud computing resources and relationships among the cloud computing resources and populating, based in part on the network topology, the visual representation with representations of the data centers as taught by Zhong and Scott because once the query is executed, a result of the executed query is returned and provided through the user interface.

Regarding claim 7, Zhong-Scott-Wang discloses the method of claim 6, however Wang teaches:generating a response to the query and sending the response to a source of the query ([0021], “...The controller can provide a user interface to enable manual queries of monitored data and identified performance issues (130). A portion of a query generated using input received through the user interface is converted into graph traversals (140). Once the query is executed, a result of the executed query is returned and provided through the user interface (150)”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate manual queries of monitored data and identified performance issues wherein a portion of a query generated using input received through the user interface is converted into graph traversals as taught by Wang into the topology map generation module which enables the generation and display of interfaces which include an interactive topology map configured to visualize a collection of cloud computing resources and relationships among the cloud computing resources and populating, based in part on the network topology, the visual representation with representations of the data centers as taught by Zhong and Scott because once the query is executed, a result of the executed query is returned and provided through the user interface.

Regarding claim 8, Zhong-Scott-Wang discloses the method of claim 6, however Zhong teaches:
	wherein the source of the query is an operator of the at least one data center (e.g. users of client devices; [0101], “...For example, an operator of a network-based service hosted by one or more host devices 106 may make available one or more mobile apps that enable users of client devices 102 to access various resources of the network-based service...”).

With regard to claim 13, the instant claim present additional limitations similar to those of claim 5, and are rejected for similar reasons as claim 5.

With regard to claim 14, the instant claim present additional limitations similar to those of claim 6, and are rejected for similar reasons as claim 6.

With regard to claim 18, the instant claim present additional limitations similar to those of claim 5, 

With regard to claim 19, the instant claim present additional limitations similar to those of claim 6, and are rejected for similar reasons as claim 6.
	
Regarding claim 21, Zhong-Scott discloses the method of claim 1, however Zhong teaches:
	wherein the collected data points comprise temporal data points ([0082], “In the SPLUNK.RTM.  ENTERPRISE system, machine-generated data are collected and stored as ‘events’. An event comprises a portion of the machine-generated data and is associated with a specific point in time. For example, events may be derived from ‘time series data,’ where the time series data comprises a sequence of data points (e.g., performance measurements from a computer system, etc.) that are associated with successive points in time...”).

Regarding claim 22
, Zhong-Scott discloses the method of claim 1, however Zhong teaches:
wherein the collected data points comprise spatial data points ([0110], “...Device performance information may include, for instance...a geographic location of the device...”).


Claim(s) 9, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (US 2017/0085446), in view of Scott et al. (US 2020/0382396) and Wang et al. (US 2018/0219752), as applied to claim(s) 5-8, 13-14, and 18-19, in further view of Blake et al. (US 2015/0007171), hereafter referred to as “Blake”.

Regarding claim 9, Zhong-Scott-Wang discloses the method of claim 6. Zhong in view of Scott and in further view of Wang doesn’t teach, but Blake teaches:
	creating a lock on a set of one or more of the one or more compute components, the one or more storage components, and the one or more network components during generation of a response to the query ([0078], “...an attempt to lock the provisioning request and actions is initiated...In order for the provisioning engine 220 to lock the provisioning request for execution, the administrator may ensure that the resources are available. For example, the administrator, via user interface 205, may analyze the capacity or check the availability of the resource to be provisioned. For example, assume the provision request pertains to provisioning a virtual machine. In this case, the administrator may analyze or check the availability of computing resources (e.g., CPU) to execute the provisioning of the virtual machine, storage (e.g., memory) to store provisioning details pertaining to the virtual machine, capacity in the network (e.g., bandwidth) that allows the provisioned virtual machine to perform within the standard operating environment, and a virtual network interface card that allows communication between the provisioned virtual machine and other components in the standard operating environment;” [0079], “In block 517, it is determined whether the lock is successful. For example, if user interface 205 indicates a confirmation that the resources are available (block 517--YES), then provisioning engine 220 (e.g., operations orchestrator 234) is locked for processing the provisioning request and process 500 continues to block 520...”).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to incorporate locking the provisioning request for execution in response to checking the availability of computing resources to execute the provisioning the virtual machine, storage to store provisioning details pertaining to the virtual machine, capacity in the network (e.g., bandwidth) that allows the provisioned virtual machine to perform within the standard operating environment, and a virtual network interface card that allows communication between the provisioned virtual machine and other components in the standard operating environment as taught by Blake into the topology map generation module which enables the generation and display of interfaces which include an interactive topology map configured to visualize a collection of cloud computing resources and relationships among the cloud computing resources and populating, based in part on the network topology, the visual representation with representations of the data centers) as taught by Zhong and Scott because computing resources may be guaranteed.

With regard to claim 15, the instant claim present additional limitations similar to those of claim 9, and are rejected for similar reasons as claim 9.

With regard to claim 20, the instant claim present additional limitations similar to those of claim 9, and are rejected for similar reasons as claim 9.

Claim(s) 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (US 2017/0085446), in view of Scott et al. (US 2020/0382396), as applied to claim(s) 1-3, 11, and 17, in further view of Phillips (US 2017/0357828), hereafter referred to as “Phillips”.

Regarding claim 10, Zhong-Scott discloses the method of claim 1. Zhong in view of Scott doesn’t teach, but Phillips teaches:
	generating a training data model (e.g. digital signature library; [0065]) for the at least one data center (e.g. enterprise; [0025]) based on the graphical representation (e.g. user can monitor the stored data via the graphical representation of the stored data; [0055]) and one or more snapshots of one or more components (e.g. assets; Fig. 3) of the multiple domains (e.g. enterprise network of connected machines; Fig. 3; [0025], “...The system 100 can be implemented on or in connection with a network of servers associated with an enterprise application (e.g., an enterprise network of connected machines)...;” [0055], “The display device 402 can also allow the stored data 208 to be presented via a user interface as time-series data and/or in real-time. For instance, the stored data 208 can be presented as a graphical representation of time-series data that is formatted based on time and parameter(s) associated with the stored data 208. A user can then monitor the stored data 208 via the graphical representation of the stored data 208...The patterns detected by the user via the graphical representation of the stored data 208 can be employed by the system 100 as a digital signature. The user can also add a tag to a digital signature that is generated based on the graphical representation of the stored data 208...;” [0060], “...Accordingly, a `snapshot` of the stored data 602 can be created as a data signature (e.g., a digital fingerprint) associated with first portion of data 702;” [0065], “...For example, the digital signatures with the tags can be stored in a database that is indexed and/or formatted as a digital signature library”).


With regard to claim 16, the instant claim present additional limitations similar to those of claim 10, and are rejected for similar reasons as claim 10.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                           
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444